IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

KEVIN KASPER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-2716

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed May 5, 2017.

An appeal from the Circuit Court for Alachua County.
James M. Colaw, Judge.

Jesse Smith and Rodney W. Smith of Avera & Smith LLP, Gainesville, for
Appellant.

Pamela Jo Bondi, Attorney General, Sharon S. Traxler, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and KELSEY, JJ., CONCUR.